Citation Nr: 1224954	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO. 03-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.

(The issues of entitlement to service connection for hypertension, type 2 diabetes, a gynecological condition to include residuals of hysterectomy for carcinoma in situ, and tinnitus; entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or for being housebound; and entitlement to specially adapted housing, are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1979 to April 1986.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2003 the Veteran and her spouse testified before Veterans Law Judge Jacqueline E. Monroe in Washington, DC. In October 2008 the Veteran testified before Veterans Law Judge J. A. Markey at a videoconference hearing conducted between the RO and the Board Central Office. Transcripts of these hearings are contained in the claims file. 

The Board remanded the claim in March 2005 and again in August 2009 for additional development. It subsequently returned to the Board for further review. The Board in June 2012 issued a letter to the Veteran to afford him the opportunity of a hearing before the third Veterans Law Judge who would be part of the panel of three Veterans Law Judges to sign the Board's decision in the instant appeal. The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of Veterans Law Judges. See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011). The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. Arneson v. Shinseki, 24 Vet. App. 379 (2011). The Veteran in June 2012 replied to the Arneson letter by expressly declining the opportunity of a hearing before a third Veterans Law Judge. The Board and the undersigned panel accordingly are at liberty to proceed with the instant adjudication. Id.


FINDINGS OF FACT

1. The preponderance of the evidence is against a heart disability having developed in service or otherwise being causally related to service.

2. The preponderance of the evidence is against a heart disability having been caused or aggravated by the Veteran's hypothyroidism.

3. A heart disability is not shown to have been present to a disabling degree within the first post-service year.


CONCLUSION OF LAW

The criteria for service connection for a heart disability are not met; service connection is not warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for a heart disability. VCAA notice letters were sent in May 2002 and September 2005. These letters addressed the claim adjudicated herein, prior to the RO's adjudication of the claim in the appealed July 2002 rating action, and in a SOC in October 2002, as well in SSOCs in January 2003, July 2007, November 2007, March 2008, May 2008, June 2008, and June 2011. The Board finds that the VCAA letters adequately addressed the evidence required to support the claim on a direct basis. The letters further notified of the existence of certain presumptions by which service connection for a disability may be afforded a claimant. The Veteran was adequately informed of the evidence required to support her claim for service connection for a heart disability on the expanded bases in the course of claim as secondary to service-connected disabilities based on either causation or aggravation, by a SSOC in June 2008, which clearly stated these bases of claim as expressed within 38 C.F.R. § 3.310. This was followed by readjudication of the claim by the June 2011 SSOC. 

The VCAA letters and June 2008 SSOC thus informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims. She was also told by these letters that it was ultimately her responsibility to see that pertinent evidence not in Federal possession is obtained. 

The Veteran was provided Dingess-type notice by a separate letter in March 2006. To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claim for service connection herein adjudicated is herein denied. 

The VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to her claim, and that she provide necessary authorization to obtain those records. They also requested evidence and information about treatment after service, in support of the claim. Based on information provided by the Veteran, post-service treatment records were obtained from VA and private sources. All of these records were associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and the SOC and SSOCs. She was thus, by implication or explicitly, also informed of records not obtained. She was also adequately informed of the importance of obtaining all relevant records, and of her ultimate responsibility to see that records are obtained in furtherance of her claim. Replies from multiple sources informed that records of the Veteran were unavailable, but in the absence of any report or indication of additional records not yet obtained that present the reasonable possibility of being obtained, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any additional records for association with the claims file prior to the Board's adjudication of the claim adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4) , a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). An examination may be similarly required to address theories of secondary service connection where there is a service-connected disability; there is evidence of the current claimed disability; the evidence of record does not contain sufficient competent medical evidence to decide the claim; and the evidence indicates that the claimed disability may be associated, based on causation or aggravation, with the service-connected disability. 38 C.F.R. §§ 3.159(c)(4), 3.310; McLendon.

In this case, the Veteran was afforded a VA examination for compensation purposes in November 2005 which adequately addressed and resolved implicated medical issues that needed to be resolved for purposes of the Board's adjudication of the claim for service connection for a heart disability. The examiner adequately answered questions of development of a heart disability as a chronic condition in service or proximate to service versus onset years after service, of the role of hypothyroidism in hypertension and heart disease generally and in this case as implicated in the claim as secondary to hypertension or hypothyroidism, and of the approximate date of onset of a heart disability. 

Specifically, the examiner ruled out an association between the Veteran's hypothyroidism and her claimed hypertension or heart disease, explaining that Veteran's well-treated hypothyroidism since service was not implicated in further claimed disability, inclusive of the Veteran's claimed cardiovascular disease which developed years post service. 

The Board finds that the November 2005 examiner sufficiently addressed the medical questions of causation raised between service or service-connected hypothyroidism and claimed heart disability. The examiner supported his conclusions with analysis based on his review of the evidence of record, inclusive past examination and clinical findings and lay statements. This medical report with its findings, analysis, and conclusions, in turn allows for the Board's adjudication inclusive of a weighing of this examination report and its findings and conclusions against contrary evidence. In this regard the November 2005 examination is adequate for purposes of the Board's adjudication. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that the November 2005 examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the heart disability claim adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
The Veteran has contended that her service-connected hypothyroidism caused her claimed hypertension and that her claimed hypertension then in turn caused her heart disability. Because the Board by a separate decision determines, including based on the medically uncontested November 2005 examiner's opinions that the Veteran's hypothyroidism was not implicated in her hypertension, a basis of claim is not presented either as raised by the Veteran or as reasonably implicated by the record, for service connection for heart disability as secondary to hypertension. 38 C.F.R. § 3.310; See Sabonis v. Brown, 6 Vet. App. 426 (1994). Similarly, because by that separate decision the Board also denied service connection for diabetes mellitus, a basis of claim is not presented either as raised by the Veteran or as reasonably implicated by the record, for service connection for heart disability as secondary to diabetes mellitus. Id.

As such, based in the foregoing, remand for any additional examination to address medical questions already adequately resolved in this case are to be avoided, based on any such further examination amounting to no more than a fruitless fishing expedition - presenting no reasonable possibility of furthering a claim on appeal - and a waste of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-79 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor her representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claims which the RO or Appeals Management Center (AMC) has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159. 

The Veteran has addressed her claim by submitted statements and by testimony at the hearings conducted in December 2003 and October 2008. There has been no expressed indication that the Veteran desires a further opportunity to address her claim adjudicated herein. 

The Board also finds that the development required by the Board's March 2005 and August 2009 remands have been substantially fulfilled. This included obtaining, to the extent available, records from VA and military medical facilities over indicated intervals, requesting additional pertinent information from the Veteran, working with the Veteran to obtain other available records, and obtaining VA examinations addressing claimed disabilities. This also included obtaining records of the Veteran's treatment while a military dependent, including records during her interval on a Temporary Duty Retirement List (TDRL) following service, pursuant to August 2009 remand instructions. This also included RO or AMC review/readjudication of the claims the subject of remand by SSOCs, most recently in June 2011, prior to return of the case to the Board. All the remand development required by these two remands was substantially accomplished. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 

II. Laws and Regulations Governing Claims for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1137; 38 C.F.R. § 3.303. 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

A Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310.

Certain chronic diseases, including cardiovascular disease, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) . When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III. Claim for Service Connection for a Heart Disability
On Direct, Secondary, and Presumptive Bases

The Veteran contends that her heart disability should be service connected based on hypertension which began in service having caused the a heart disability. She alternatively contends that her heart disability should be service connected based on her hypothyroidism causing her heart disability. Alternatively, she asserts that she had a heart attack in service which went untreated, with persistent symptoms from service.

At her October 2008 hearing the Veteran recounted a history of difficulties which she related to cardiovascular disease, including dyspnea on exertion and inability to climb stairs. She related ongoing care for a heart disability including medication management. 

Also at the October 2008 hearing, she contended that her treating VA physician, Dr. J., had related to her that her heart disease and hypertension were related to service. However, VA treatment records do not reflect any such opinion. Additionally, at that hearing she asserted that she had hypertension beginning from service, whereas the medical records from service and post service reveal no ongoing elevated blood pressure or diagnosed hypertension from service or proximate to service, and a VA examining physician for compensation purposes in November 2005 reviewed these records and concluded that while the Veteran briefly had elevated blood pressure due to onset of hypothyroidism, this was resolved with treatment of the hypothyroidism, with hypertension not onsetting until years post service and unrelated to the sufficiently consistently well-treated hypothyroidism.

The Board concludes that the Veteran's unsubstantiated assertion of an opinion by a treating VA physician relating current heart disease and hypertension to service is sufficiently discounted by the Veteran's other contradicted and contradictory assertions in support of her claims to afford it essentially no weight. Caluza; Evans. To the extent that a VA treating physician may have accepted the Veteran's narrative of heart disease or hypertension originating in service, the Board notes that a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The Veteran has also contended that her cardiovascular disorder is due to hypertension which in turn developed in service or otherwise was due to her hypothyroidism. The Board has in a separate decision denied the Veteran's appealed claim for service connection for hypertension, including on both these alleged bases of claim. Hence, service connection for a heart disability as secondary to hypertension cannot be supported as a matter of law, there being no service-connected disability (i.e. hypertension) upon which that secondary service connection claim would be based. 38 C.F.R. §3.310; see Sabonis v. Brown, 6 Vet. App. 426 (1994).

Treatment, examination, and hospitalization records from service reflect no chronic cardiovascular disorder, and post-service records reflect no cardiovascular disorder until years post service. 

A chest x-ray in March 1985 noted that there was no evidence of focal infiltrates, pleural effusions, or cardiomegaly. The examiner assessed no significant abnormality.

Upon ischemic arms testing in May 1985 based on recommendation of neurology service for consideration of metabolic myelopathy as part of evaluation due to the Veteran's bilateral lower extremity difficulties, test results were considered within normal limits. Heart examination and testing at that time were also normal. 

Upon voluntary hospitalization for 30 days in December 1988 for depressive symptoms, the Veteran underwent a cardiac workup for a heart murmur, but the murmur was ultimately found to be benign. Specifically, on December 7 an EKG was obtained based on the murmur, and this was abnormal showing a prolonged QT interval. However, a Desipramine level read that day was found to be in the toxic range, and the Veteran was transferred to the ICU for cardiac monitoring. It was found that the Desipramine toxicity was affecting her EKG. The Veteran was transferred out of the ICU after two days of monitoring, and her medication was changed to lithium carbonate. 

In her September 2002 notice of disagreement, the Veteran contended that she suffered a heart attack in service, but that she never received treatment for it in service because no one believed her when she asserted that she had had a heart attack. She further asserted that the chain of command - involving first going to her superior, then seeing a medic, and then only seeing a doctor on the medic's referral - prevented her from having the heart attack diagnosed by a medical professional.

In testimony at her hearing in December 2003, the Veteran added that she continued to have chest pains while in service and after service. She contended that she was denied referral for treatment of these chest pains in service, and further contended that when she received treatment for lower extremity difficulties in service she also complained of chest pains but was denied care because the medical services to which she had been directed for her lower extremity difficulties were not for other conditions. She also then added that she was first told she had a heart attack when seen at a VA medical facility in Richmond, Virginia, sometime in the 1990s. 

The Board finds no credibility in the Veteran's assertions of repeated chest pains in service for which she assertedly sought referral for treatment but was denied. The Veteran was treated for many conditions in service and there is no deficit of treatment records from service. If the Veteran had repeated chest pains in service of concern to her, she would most certainly have complained of them sufficiently to have them medically addressed. The Board does not find plausible her narrative of being denied treatment for chest pains when she was undergoing treatment for lower extremity difficulties. As already discussed, the Board finds a lack of credibility in the Veteran's reports of medical history, and these narratives relating denied care for significant chest pains in service are similarly not credible, and in fact serve to further diminish the likelihood of credibility of the Veteran's statements as a whole. Caluza; Evans. 

The Veteran was nonetheless afforded a VA examination in November 2005 addressing claimed disabilities including a heart disability. The examiner reviewed the claims file and noted the Veteran's history of service from May 1989 to April 1986 and subsequent Temporary Duty Retirement List (TDRL) status until 1990. This examiner also addressed the Veteran's claimed hypertension and hypothyroidism. He carefully noted that clinical records in the 1980s reflected a heart murmur by EKGs with a prolonged QT interval, which was then believed due to desipramine toxicity, for which the Veteran was then treated by tapering of that medication, resulting in the EKG readings returning to normal. These findings, treatment, and effect are indeed noted upon treatment records, as the Board has noted above. 

The November 2005 VA examiner then also accurately noted that coronary artery disease was not shown upon treatment evaluation prior to a VA nuclear myocardial perfusion test in August 1998, which revealed a tracer reduction in the distal anterior wall of the left ventricular myocardium. Yet cardiac SPECT imaging then showed a left ventricular ejection fraction of 61 percent. The examiner noted a further history of myocardial perfusion scan in December 2001 showing a small area of ischemia in the inferior lateral wall of the left ventricle distally. The examiner also noted a myocardial perfusion scan dated in October 2003 showing a focal area of ischemia in the mid anterior wall and the area of the diagonal branch of the left anterior descending artery. Further noted was a discharge summary from a VA hospitalization for five days in February 2004, with a diagnosis of atypical chest pain of unknown etiology. An echocardiogram in February 2004 showed normal right chamber size and mild concentric left ventricular hypertrophy, which the November 2005 examiner assessed was due to hypertension. The November 2005 examiner observed that other tests did not show significant pathology, with an adenosine thallium myocardial perfusion scan in February 2004 showing no significant ischemic coronary artery disease, while a February 2004 chest x-ray showed mild cardiomegaly. The November 2005 examiner concluded that there was no evidence of congestive heart failure or otherwise of cardiopulmonary disease. An August 2005 echocardiogram was noted to show preserved overall left ventricular function, mild diastolic dysfunction, no left ventricular segmental wall motion abnormalities, no pericardial effusion, and no intracardiac masses. A history of transient ischemic attack (TIA) as diagnosed upon VA hospitalization in August 2005 was noted, with residual left side weakness. 

Notably, the Veteran provided no history to the November 2005 examiner of chest pain dating from service. The Veteran did then report that she currently had deep squeezing retrosternal chest pain occurring approximately three times per week with exertion, including even climbing one flight of stairs slowly. The Veteran reported treating these symptoms with a nitroglycerin patch as well as a single tablet sublingual nitroglycerin with onset of chest pain. 

The November 2005 VA examiner noted that the Veteran's hypothyroidism was diagnosed prior to an in-service hospitalization at Walter Reed Medical Center in 1985, and that the Veteran had been treated for hypothyroidism since that admission with daily levothyroxine, with good treatment despite adjustment of the medication level over the years. The examiner noted that the Veteran had no neurologic, cardiovascular, or gastrointestinal symptoms due to the hypothyroidism except for possible mild constipation, precisely because of good treatment control. The examiner further noted that while hypothyroidism causes elevated blood pressure, but this consequence was resolved with treatment of the hypothyroidism. 

The November 2005 VA examiner noted the Veteran's "equivocal history" of left ventricular hypertrophy due to hypertension. The examiner also noted that coronary artery disease was first documented by the above-noted persatine thallium testing in August 1998, eight years following service separation, with no evidence of coronary artery disease in service records. The examiner concluded that the Veteran's coronary artery disease was the result of her diabetes mellitus type 2, her hypertension, and her family history, and was unrelated to her hypothyroidism. The examiner emphasized that the hypothyroidism had been well controlled since its diagnosis and hence could not account for the Veteran's hypertension. 

In short, the November 2005 VA examiner, based on careful review of the Veteran's well-documented medical history, concluded that the Veteran's heart disability, diagnosed as coronary artery disease, was unrelated to service or service-connected disability, with onset years post service and due to causes which are themselves not service-connected and have not been found to be related to service. 

The Veteran, as a layperson, lacks the requisite expertise to cognizably address the distinctly medical questions of causation between service or a service-connected disability and heart disease which developed years post service, and whether a heart attack occurred in service that was undiagnosed at the time. Espiritu; cf. Jandreau. The competent, credible, contrary conclusions of the cardiac examiner in November 2005 weigh against the claim. Further, with the Veteran's assertions of symptoms of cardiac disability in service or proximate to service for which she was denied treatment deemed non-credible, they cannot serve to support the claim. Caluza; Evans.

Upon careful review of the claims file and all the evidence presented, the Board finds the weight of the competent, relevant, and credible evidence to be in accord with the findings and conclusions of the November 2005 VA examiner, to the effect that the Veteran's current heart disability, inclusive of coronary artery disease and some non-heart-failure cardiac hypertrophy, developed years following service and is not causally related to service. The Board accordingly concludes that the preponderance of the evidence is against the claim for service connection for cardiac disability on a direct basis, and that service-connected on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Board in a separate opinion has denied service connection for claimed hypertension and diabetes mellitus, and hence service-connected for heart disability as secondary to these non-service-connected disabilities must be denied as a matter of law. 38 C.F.R. §3.310; see Sabonis v. Brown, 6 Vet. App. 426 (1994).

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); 

Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disability is denied. 



___________________________                     ________________________ 
  JACQUELINE E. MONROE		           K. OSBORNE
        Veterans Law Judge,                                           Veterans Law Judge,
    Board of Veterans' Appeals                               Board of Veterans' Appeals
  			 


____________________________
J. A. MARKEY
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


